Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 2 and 4 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites “the support member.” It is unclear if this is referring to “the proximal support member” or “the distal support member.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, 7 – 14, and 16 – 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sharp et al. (7,189,040). In regard to claims 1 and 3, Sharp discloses a compressed natural gas fuel system configured to replace a vehicle's gasoline fuel system comprising a storage assembly comprising an enclosure that includes a length and a width (Fig. 4a, items 10 and 120), wherein a plurality of tanks configured to contain compressed natural gas are encompassed within the enclosure (Fig. 4b, item 100), the storage assembly configured to be disposed on a roof of the vehicle (column 2, lines 58 – 64), wherein a chassis is disposed within the enclosure (Figs. 4a and 4b, item 101), the chassis comprising a proximal link member having a length that is at least a majority of the width of the enclosure (Fig. 4a, front instances of item 113), a distal link member that having a length that is at least the majority of the width of the enclosure (Fig. 4a, rear instances of item 113), and a fastening member disposed in between the proximal support member and the distal support member, wherein the proximal or distal support member is disposed perpendicularly with respect to the fastening member (Figs. 4a and 4b, item 116), a plurality of valve members disposed at a proximal end of each tank configured to deliver CNG to the fueling components of the motor vehicle (Fig. 4b, unnumbered .
In regard to claims 5 and 14, Sharp discloses wherein the length of the proximal link member is equal to the length of the distal link member (Figs. 4a and 4b).
	In regard to claims 7 and 16, Sharp discloses wherein the proximal link member and the distal link member are disposed in parallel within the enclosure (Figs. 4a and 4b).
	In regard to claims 8 and 17, Sharp discloses wherein the chassis further comprises a first support member disposed between each of the proximal link member and the distal link member, and the roof of the vehicle (Fig. 4b and 8, item 111).
	In regard to claims 9 and 18, Sharp discloses wherein the first support member has a length at least a majority of the length of the enclosure (Figs. 4a and 4b).
	In regard to claims 10 and 19, Sharp discloses wherein the first support member includes one or more attachments configured to mate with an inner bottom wall of the enclosure (Figs. 4b and 8, unnumbered feet on item 111).
	In regard to claims 11 and 20, Sharp discloses wherein the one or more attachments are further configured to mate with the roof of the vehicle (column 2, lines 48 – 64 & Fig. 4a).
	Sharp does not disclose the specific vehicle upon which the natural gas fuel system is to be mounted. In regard to claims 2, 4, and 12 – 13, the recitation of the use of Applicant’s invention upon a 12 person passenger van is considered to be a recitation of intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp et al. (7,189,040) as applied to claims 1 – 5, 7 – 14, and 16 – 20 above. Sharp does not disclose the length of the fastening member being equal to the length of the proximal member. In regard to claims 6 and 15, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the length of the fastening member and the proximal member equivalent, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 13 November 2020 have been fully considered but they are not persuasive.

Applicant states, “Nonetheless, without conceding the propriety of the rejections and the allegations of the Office Action, and, in the interest of compact prosecution, the independent claims have been amended to recite, inter alia, ‘wherein the support member is disposed perpendicularly with respect to the fastening member’ and ‘a plurality of valve members disposed at a proximal end of each tank configured to deliver CNG to the fueling components of the motor vehicle’.”


For this reason, the rejections stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D WALTERS/Primary Examiner, Art Unit 3618